DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06 APR 21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited NPL documents were not provided with the IDS.  It appears that the IDS of 16 APR 21 was intended to be included in an unrelated application filed by Applicant’s counsel and that the IDS was inadvertently included in the present application.  As such, it has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US2015/0059974) in view of Boyd (US 2018/0301364) and He (US 2014/01188880).

With regard to claim 1, Boyd (‘974) teaches a method for preparing a body (160) of an electrostatic chuck (101), the method comprising: depositing first mesas (150,170 & 302) on the polished surface of the body, wherein depositing the first mesas comprises: depositing an adhesion layer (170) on the surface of the body; depositing a transition layer (150) over the adhesion layer; and depositing a coating layer (304) over the transition layer (paragraph 0049).
Boyd (‘974) does not teach polishing a surface of the body; cleaning the polished surface of the body, wherein the coating layer has a hardness of at least 14 Gpa; and polishing the first mesas to smooth a surface of the first mesas.
Boyd (‘364), in Figures 2 & 5, teaches a process of forming an electrostatic chuck wherein the electrostatic chuck is formed as a body with mesas (202). It is further taught that the process comprises polishing a surface of the body (step 510); cleaning the polished surface of the body (step 510); and polishing the first mesas to smooth a surface of the first mesas (step 535) (paragraphs 0059 & 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Boyd (‘974), by polishing the surfaces of the electrostatic chuck and mesas, for the purpose of providing a uniform and level surface for the electrostatic chuck.
He, in Fig. 2, teaches an electrostatic chuck similar to Boyd (‘974) with a ceramic coating (240).  It is further taught that the coating layer has a hardness of at least 14 Gpa (paragraphs 0031-0033 and Table 1 teach various coating materials to be used with a hardness of at least 14 Gpa).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with He, by forming the coating of Boyd (‘974) as Al2O3 having a hardness of 14Gpa or higher, for the purpose of ensuring that the coating is hard enough to resist chipping and scratching during the etching process.   

With regard to claims 2 & 5, Boyd (‘974) in view of Boyd (‘364) and He discloses the method of claim 1, and further discloses that the that the method comprises positioning a mask Boyd (‘974), 212) over the polished surface of the body, wherein the mask comprises apertures, each of the apertures corresponds to a respective one of the first mesas (Boyd (‘974) paragraph 0041) (re claim 2), wherein the surface of the body is polished to generate an average surface roughness of less than or equal to about 4 um (Boyd (364), paragraph 0044 teaches a surface roughness of 2-12 micro-inches which is less than 4um) (re claim 5).

With regard to claims 6 & 7, Boyd (‘974) in view of Boyd (‘364) and He discloses the claimed invention except that the coating layer has a hardness of at least 20 Gpa or 22 Gpa.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the chuck to have a desired hardness dependent on the application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 10, 13-15, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (‘974) in view of Boyd (‘364) and He and further in view of Ramaswamy (US 2017/0352566).


With regard to claim 10, over Boyd (‘974) in view of Boyd (‘364) and He discloses the method of claim 1.
Boyd (‘974) in view of Boyd (‘364) and He does not teach that the method further comprising forming a sidewall coating over a sidewall of the body.
Ramaswamy teaches an electrostatic chuck (207) with a sidewall wherein the electrostatic chuck is covered in a coating (230) wherein a sidewall coating is disposed over a sidewall of the body (paragraph 0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Ramaswamy, by coating the sidewall of the body of Boyd (‘974), for the purpose of preventing corrosion of the electrostatic chuck on all surfaces, thus extending the life of the chuck.   

With regard to claim 13, Boyd (‘974) teaches a body (160) of an electrostatic chuck (101), the body comprising: mesas (150, 170 & 302) disposed on a surface of the body, each of the mesas comprises: an adhesion layer (170) disposed on the polished surface of the body; a transition layer (150) disposed over the adhesion layer; and a coating layer (304) disposed over the transition layer.
Boyd (‘974) does not teach that the surface is polished, that the coating layer has a hardness of at least 14 Gpa; or a sidewall coating disposed over a sidewall of the body.  
Boyd (‘364), in Figures 2 & 5, teaches a process of forming an electrostatic chuck wherein the electrostatic chuck is formed as a body with mesas (202). It is further taught that the process comprises polishing a surface of the body (step 510).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Boyd (‘974), by polishing the surfaces of the electrostatic chuck and mesas, for the purpose of providing a uniform and level surface for the electrostatic chuck.
He, in Fig. 2, teaches an electrostatic chuck similar to Boyd (‘974) with a ceramic coating (240).  It is further taught that the coating layer has a hardness of at least 14 Gpa (paragraphs 0031-0033 and Table 1 teach various coating materials to be used with a hardness of at least 14 Gpa).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with He, by forming the coating of Boyd (‘974) as Al2O3 having a hardness of 14Gpa or higher, for the purpose of ensuring that the coating is hard enough to resist chipping and scratching during the etching process.   
Ramaswamy teaches an electrostatic chuck (207) with a sidewall wherein the electrostatic chuck is covered in a coating (230) wherein a sidewall coating is disposed over a sidewall of the body (paragraph 0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Ramaswamy, by coating the sidewall of the body of Boyd (‘974), for the purpose of preventing corrosion of the electrostatic chuck on all surfaces, thus extending the life of the chuck.   

With regard to claim 14, Boyd (‘974) in view of Boyd (‘364) He and Ramaswamy discloses the device of claim 13, and further discloses that the polished surface has an average surface roughness of less than or equal to about 4 um (Boyd (364), paragraph 0044 teaches a surface roughness of 2-12 micro-inches which is less than 4um) (re claim 14).

With regard to claim 15, Boyd (‘974) in view of Boyd (‘364), He and Ramaswamy discloses the claimed invention except that the coating layer has a hardness of at least 22 Gpa.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the chuck to have a desired hardness dependent on the application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regard to claim 17, Boyd (‘974) teaches an electrostatic chuck comprising: a body (160) comprising: mesas (150, 170 & 302) disposed on a surface of the body, each of the mesas comprises: an adhesion layer (170) disposed on the polished surface of the body; a transition layer (150) disposed over the adhesion layer; and a coating layer (304) disposed over the transition layer; and a base (142) attached to the body.  
Boyd (‘974) does not teach that the body surface is polished, wherein the coating layer has a hardness of at least 14 Gpa; or that a sidewall coating is disposed over a sidewall of the body.
Boyd (‘364), in Figures 2 & 5, teaches a process of forming an electrostatic chuck wherein the electrostatic chuck is formed as a body with mesas (202). It is further taught that the process comprises polishing a surface of the body (step 510).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Boyd (‘974), by polishing the surfaces of the electrostatic chuck and mesas, for the purpose of providing a uniform and level surface for the electrostatic chuck.
He, in Fig. 2, teaches an electrostatic chuck similar to Boyd (‘974) with a ceramic coating (240).  It is further taught that the coating layer has a hardness of at least 14 Gpa (paragraphs 0031-0033 and Table 1 teach various coating materials to be used with a hardness of at least 14 Gpa).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with He, by forming the coating of Boyd (‘974) as Al2O3 having a hardness of 14Gpa or higher, for the purpose of ensuring that the coating is hard enough to resist chipping and scratching during the etching process.   
Ramaswamy teaches an electrostatic chuck (207) with a sidewall wherein the electrostatic chuck is covered in a coating (230) wherein a sidewall coating is disposed over a sidewall of the body (paragraph 0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boyd (‘974) with Ramaswamy, by coating the sidewall of the body of Boyd (‘974), for the purpose of preventing corrosion of the electrostatic chuck on all surfaces, thus extending the life of the chuck.   

With regard to claim 18, Boyd (‘974) in view of Boyd (‘364), He and Ramaswamy discloses the device of claim 13, and further discloses that the polished surface has an average surface roughness of less than or equal to about 4 um (Boyd (364), paragraph 0044 teaches a surface roughness of 2-12 micro-inches which is less than 4um) (re claim 14).

Allowable Subject Matter
Claims 3, 4, 8, 9, 11, 12, 16 & 19-29 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with each of the apertures comprising: an upper portion having a first opening with a first width; a middle portion having a second opening with a second width less than the first width; and a lower portion, wherein the middle portion is between the upper portion and the lower portion.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 3 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the coating layer being comprised of an oxynitride material containing about 20 percent to about 40 percent oxygen and about 30 percent to about 50 percent nitrogen as measured by energy dispersive X-Ray analysis (EDX).

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 8 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the sidewall coating comprises erbium oxynitride.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with removing second mesas from the body.

Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a body comprising all the features as recited in the claims and in combination with the coating layer being comprised of an oxynitride containing about 20 percent to about 40 percent oxygen and about 30 percent to about 50 percent nitrogen as measured by energy dispersive X- Ray analysis (EDX).

Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the coating layer having a hardness of at least 20 Gpa ,and is comprised of an oxynitride containing about 20 percent to about 40 percent oxygen, and about 30 percent to about 50 percent nitrogen as measured by energy dispersive X-Ray analysis (EDX).

Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with each of the mesas corresponding to a respective to aperture of a plurality of apertures of a mask, each of the plurality of apertures comprises: an upper portion having a first opening with a first width; a middle portion having a second opening with a second width less than the first width; and a lower portion, wherein the middle portion is between the upper portion and the lower portion, wherein a sidewall of the first opening forms an angle with a surface of the mask, the angle is less than 90 degrees.

Claims 21, 24 & 27 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method or device comprising all the features as recited in the claims and in combination with the coating layer being comprised of an oxynitride material having less than about 20 percent oxygen.

Claims 22, 25 & 28 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method or device comprising all the features as recited in the claims and in combination with the oxynitride material having less than about 20 percent oxygen is aluminum oxynitride or erbium oxynitride.

Claims 23, 26 & 29 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method or body comprising all the features as recited in the claims and in combination with the coating layer being comprised of an oxynitride material having about 20 percent to about 40 percent oxygen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839